Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-2-1999

Powell et.al v. Ridge, et. al.
Precedential or Non-Precedential:

Docket 98-2096




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Powell et.al v. Ridge, et. al." (1999). 1999 Decisions. Paper 245.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/245


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 2, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-2096

DAVID POWELL; SHELEAN PARKS; PATRICE EVERAGE;
JULIA A. DAVIS; YVETTE BLAND; GERALDINE NEWTON;
MARIA M. RIVERA; MARY E. MILLER; GREGORY LUZAK;
CATHERINE LUZAK; FU-ZHEN XIE; THE BLACK CLERGY
OF PHILADELPHIA AND VICINITY; PHILADELPHIA
BRANCH NAACP; ASPIRA, INC. OF PENNSYLVANIA;
PARENTS UNION FOR PUBLIC SCHOOLS; CITIZENS
COMMITTEE ON PUBLIC EDUCATION IN PHILADELPHIA;
PARENTS UNITED FOR BETTER SCHOOLS; DAVID W.
HORNBECK, SUPERINTENDENT, The School District of
Philadelphia; FLOYD W. ALSTON, PRESIDENT, Board of
Education of the School District of Philadelphia; BOARD
OF EDUCATION OF THE SCHOOL DISTRICT OF
PHILADELPHIA; THE SCHOOL DISTRICT OF
PHILADELPHIA; EDWARD G. RENDELL, MAYOR,
City of Philadelphia; CITY OF PHILADELPHIA

PHILADELPHIA FEDERATION OF TEACHERS LOCAL 3;
TED KIRSCH, PRESIDENT, GUARDIAN AD LITEM,
        Intervenors in D.C.

v.

THOMAS J. RIDGE, Governor of the Commonwealth of
Pennsylvania; JAMES P. GALLAGHER, CHAIRPERSON,
Commonwealth of Pennsylvania State Board of Education;
EUGENE W. HICKOK, SECRETARY OF EDUCATION;
BARBARA HAFER, TREASURER

MATTHEW J. RYAN; ROBERT C. JUBELIRER;
JESS M. STAIRS; JAMES J. RHOADES,
        Intervenors in D.C.
DAVID POWELL; SHELEAN PARKS; PATRICE EVERAGE;
JULIA A. DAVIS; YVETTE BLAND; GERALDINE NEWTON;
MARIA M. RIVERA; MARY E. MILLER; GREGORY LUZAK;
CATHERINE LUZAK; FU-ZHEN XIE; THE BLACK CLERGY
OF PHILADELPHIA AND VICINITY; PHILADELPHIA
BRANCH NAACP; ASPIRA, INC. OF PENNSYLVANIA;
PARENTS UNION FOR PUBLIC SCHOOLS; CITIZENS
COMMITTEE ON PUBLIC EDUCATION IN PHILADELPHIA;
PARENTS UNITED FOR BETTER SCHOOLS; DAVID W.
HORNBECK; FLOYD W. ALSTON; BOARD OF EDUCATION
OF THE SCHOOL DISTRICT OF PHILADELPHIA; THE
SCHOOL DISTRICT OF PHILADELPHIA; EDWARD G.
RENDELL; CITY OF PHILADELPHIA,
        Appellants

No. 98-2157

DAVID POWELL; SHELEAN PARKS; PATRICE EVERAGE;
JULIA A. DAVIS; YVETTE BLAND; GERALDINE NEWTON;
MARIA M. RIVERA; MARY E. MILLER; GREGORY LUZAK;
CATHERINE LUZAK; FU-ZHEN XIE; THE BLACK CLERGY
OF PHILADELPHIA AND VICINITY; PHILADELPHIA
BRANCH NAACP; ASPIRA, INC. OF PENNSYLVANIA;
PARENTS UNION FOR PUBLIC SCHOOLS; CITIZENS
COMMITTEE ON PUBLIC EDUCATION IN PHILADELPHIA;
PARENTS UNITED FOR BETTER SCHOOLS, INC.; DAVID
W. HORNBECK, SUPERINTENDENT, The School District
of Philadelphia; FLOYD W. ALSTON, PRESIDENT, Board
of Education of the School District of Philadelphia;
BOARD OF EDUCATION OF THE SCHOOL DISTRICT OF
PHILADELPHIA; THE SCHOOL DISTRICT OF
PHILADELPHIA; EDWARD G. RENDELL, MAYOR,
City of Philadelphia; CITY OF PHILADELPHIA

PHILADELPHIA FEDERATION OF TEACHERS LOCAL 3;
TED KIRSCH, PRESIDENT, GUARDIAN AD LITEM,
        Intervenors in D.C.,
        Appellants

v.

                               2
THOMAS RIDGE, Governor of the Commonwealth of
Pennsylvania; JAMES P. GALLAGHER, Chairperson
Commonwealth of Pennsylvania State Board of Education;
EUGENE W. HICKOK, Secretary of Education;
BARBARA HAFER, Treasurer

MATTHEW J. RYAN; ROBERT C. JUBELIRER;
JESS M. STAIRS; JAMES J. RHOADES,
        Intervenors in D.C.

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D. C. No. 98-cv-01223)
District Judge: Hon. Herbert J. Hutton

Before: SLOVITER and MANSMANN, Circuit Judges
and WARD, District Judge*

ORDER AMENDING OPINION

It is ordered that the slip opinion in the above case, filed
August 25, 1999, be amended as follows:

        Page 3, line 20 which reads:

Michael Churchill
Public Interest Law Center of Philadelphia
Philadelphia, PA 19107

        should read:

Michael Churchill
Thomas K. Gilhool
Public Interest Law Center of Philadelphia
Philadelphia, PA 19107

_________________________________________________________________
* Hon. Robert J. Ward, United States District Judge for the Southern
District of New York, sitting by designation.

                               3
        By the Court,

          /s/ Dolores K. Sloviter

        Circuit Judge

Dated: September 2, 1999

                               4